OSCN Found Document:SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2015 OK 10Decided: 03/02/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 10, __ P.3d __


FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 




RE: Suspension of Certificates of Certified Shorthand 
Reporters
ORDER
The Oklahoma Board of Examiners of Certified Shorthand Reporters has 
recommended to the Supreme Court of the State of Oklahoma the suspension of the 
certificate of each of the Oklahoma Certified Shorthand Court Reporters listed 
on the attached Exhibit for failure to comply with the continuing education 
requirements for calendar year 2014 and/or with the annual certificate renewal 
requirements for 2015. 
Pursuant to 20 O.S., Chapter 20, App. 1, Rule 20(c), failure to satisfy the 
annual renewal requirements on or before February 15 shall result in 
administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. 1, 
Rule 23(d), failure to satisfy the continuing education reporting requirements 
on or before February 15 shall result in administrative suspension on that date. 

IT IS THEREFORE ORDERED that the certificate of each of the court reporters 
named on the attached Exhibit is hereby suspended effective February 15, 
2015.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 2ND day of 
March, 2015. 
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.



Exhibit




Name

CSR #

Reason


Jennifer L. Adams

1936

Continuing Education


Lisa D. Carpenter

1758

Continuing Education and Renewal 
  Fee


Laurie Johnson

1437

Continuing Education and Renewal 
  Fee


Kristin C. Randall

1784

Continuing Education and Renewal 
  Fee


Deanna Szurgot

1665

Continuing Education and Renewal 
  Fee


Krista L. Wagner

1870

Continuing Education and Renewal 
  Fee
 
 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.